Exhibit 99.11 Ref.: 1772 March 17, 2011 Penn West Petroleum Ltd. 200, 207 – 9th Avenue SW Calgary, ABT2P 1K3 Re:Engineer's Letter of Consent - Penn West Petroleum Ltd. We refer to our report dated February 11, 2011 and effective as of December 31, 2010, evaluating the crude oil, natural gas and natural gas liquids reserves and the net present value of future net revenue attributable to certain of the oil and natural gas assets of Penn West Petroleum Ltd. effective as at December 31, 2010 (the "Report"). We hereby consent to the use of our name and to the use of our Report in Penn West Petroleum Ltd.’s: (i) Annual Report (Form 40-F) for the year ended December 31, 2010; (ii) Registration Statement on Form F-3 (No. 333-171675); (iii) press release regarding 2010 year-end results; (iv) Annual Information Form for the year ended December 31, 2010, including but not limited to, disclosures in accordance with National Instrument 51-101; and (v) Supplementary Oil and Gas Information (SFAS 69) (collectively, the "Disclosure Documents"). We have read the Disclosure Documents and have no reason to believe that there are any misrepresentations in the information contained therein that is derived from the Report, or that is within our knowledge as a result of the services performed by us in connection with the Report. Sincerely, SPROULE ASSOCIATES LIMITED /s/ Robert N. Johnson Robert N. Johnson, P.Eng. Vice-President, Engineering and Director Enclosure(s) RNJ:nmt
